DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Bioorganic & Medicinal Chemistry Letters, 2010, 20(20) 5984-5997).
Scope of prior art
	Liu teaches a class of compounds that inhibits several kinases that play critical roles in cancer cell growth and division as well as tumor angiogenesis.  These properties suggest a compelling basis for use of the compounds as antitumor agents (Abstract).  On page 5986, Table 2, Liu displays the structure of the multi kinase inhibitor compounds.  Several of the compounds meet the structural limitations set forth in the rejected claims.  For example, compound 3a meets the limitations when:
R1 = Me; X-R2 – NH; P, Y = CH; W = C-NO2; Ar = 2-chlorophenyl.
Ascertaining the difference
	Liu teaches the multi kinase inhibitory activity of the described compounds and suggests their utility in treatment of cancer, but does not actually treat a subject by administering the compound.

Obviousness
	One skilled in the art prior to the earliest effective filing date of the current application would have found it obvious to try treating cancer in a subject by administering to said subject an effective amount of compound 3a of Liu.  
Teaching:
Liu teaches the compounds to be inhibitors against multiple kinases that play critical roles in cancer cell growth and angiogenesis.  This activity is desired for a cancer therapeutic agent.
Suggestion:
In the abstract Lui suggests use of the compounds as antitumor agents.
Motivation:
The motivation is treatment of cancer in a patient.
Expectation of success:
In Tables 3 and 4 Lui demonstrates multi-kinase activity of compound 3a.  In Table 2, Lui demonstrates anti-proliferative effect of compound 3a.  In Tables 5, Lui demonstrates activity of compounds that are similar to 3a in various cancer cell lines.  Since compound 3a is active against the same set of kinases as those tested in table 5, there is reasonable expectation that compound 3a would be active against multiple cancer cell lines.
	In view of the teachings of Liu one would have found it obvious to try treating a subject having a cancer that is mediated by abnormality of multi-kinases by administering to said subject a multi-kinase inhibitor that is taught by Liu.  While Liu teaches more than one inhibitor, any inhibitor exhibiting multi-kinase inhibitory activity would be obvious to use in the treatment, including compound 3a.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Bioorganic & Medicinal Chemistry Letters, 2010, 20(20) 5984-5997) as applied to claim 1 above, and further in view of Vanneman et al (Nat Rev Cancer; 2014, 12(4), 237-251).
Scope of prior art
	Liu renders obvious to treat a multi-kinase mediated cancer by administration of multi-kinase inhibitor 3a.  However, Liu does not teach a combination treatment that comprises an additional anticancer agent.
Secondary reference
 	Vanneman teaches targeting multiple critical molecular pathways that promote tumor growth and maintenance is advantageous and that multiple targeted treatments can be combined in order to improve clinical outcomes (Abstract).
Obviousness
	One skilled in the art would have found it obvious to combine the multi-kinase inhibitor of Liu with another cancer therapy with an expectation that targeting multiple cancer pathways will result in improved clinical outcome.

Allowable subject matter
	Claims 4, 5, 7-10, 12, 13 and 18-20 are directed to method of treating cancer where the compound comprises at least one of “P”, “W” and “Y” is a Nitrogen.  Closest art is US 9382249 the compounds of which have the required ring Nitrogen but are excluded by the various provisos found in the claims.
Claims 4, 5, 7-10 are objected as being dependent on a rejected claim

Conclusion
	Claims 1-20 are pending
	Claims 1-3, 6, 11, 14-17 are rejected
	Claims 4, 5 and 7-10 are objected to
	Claims 12-13 and 18-20 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628